                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-CV-285-BO

                                )
ELAINE G. KIRK, as Administratrix of
                                )
the Estate of CHARLES F. KIRK, JR.,
deceased,                       )
                                )
      Plaintiff,                )
                                )
v.                              )                                    ORDER
                                )
SSC GOLDSBORO OPERATING         )
COMPANY, LLC d/b/a BRIAN        )
CENTER HEALTH &                 )
REHABILITATION/GOLDSBORO;       )
SAV ASENIORCARE ADMINISTRATIVE)
SERVICES, LLC; SAV ASENIORCARE )
CONSULTING, LLC; and JEFFREY P. )
NUNN,                           )
                                )
     Defendants.                )

       This cause comes before the Court on motions to dismiss filed by SavaSeniorCare, LLC,

SSC Equity Holdings, LLC, and John Strawcutter, as well as a motion for joinder filed by John

Strawcutter. [DE 16, 18, 20, 21]. Since the motions were filed, the parties have stipulated to the

dismissal, without prejudice, of SavaSeniorCare, LLC and SSC Equity Holdings, LLC. [DE 34].

As such, the motions to dismiss filed by SavaSeniorCare, LLC and SSC Equity Holdings, LLC

[DE 16, 18] are DENIED AS MOOT. Additionally, the Court has permitted the substitution of

Jeffrey P. Nunn in place of John Strawcutter, and Mr. Strawcutter is no longer a party to this suit.

[DE 37]. As such, Mr. Strawcutter's motions [DE 20, 21] are also DENIED AS MOOT.


SO ORDERED, this     Lk day of August, 2019.
                                              ~{3¥
                                              CHIEF UNITED STATES DISTRICT JUDGE
